Citation Nr: 0714414	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1966 and August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD and 
assigned an initial disability rating of 30 percent.

In November 2005, the Board granted an initial disability 
rating of 50 percent, but denied entitlement to an initial 
rating in excess of 50 percent.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2006, the Court granted a joint 
motion of the parties, and remanded that part of the Board's 
decision that denied an initial rating in excess of 50 
percent to the Board for action consistent with the joint 
motion.  

In a December 2006 letter, the veteran's representative 
requested consideration of the veteran's entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.  This matter is referred 
to the RO for appropriate action.  


REMAND

In the joint motion, the parties agreed that the Board did 
not provide an adequate statement of reasons or bases as 
"the BVA failed to consider whether staged ratings [were] 
appropriate, particularly in light of a September 2002 
treatment report assessing a Global Assessment of Functioning 
(GAF) of 45, as well as findings that the veteran "romanced 
suicide" and had an "inability to function in society.""  
Since the Court's November 2006 Order, the veteran's 
representative has submitted an additional medical report 
dated in December 2006 from K.D., LCSW.  K.D. maintains that 
the veteran is unemployable as a result of his PTSD, but she 
does not address the level of his social impairment or assign 
a global assessment of functioning score.  The veteran's 
representative has asked for the Board to assign a 100 
percent evaluation, which under the General Rating Formula 
for Mental Disorders, contemplates total occupational and 
social impairment.  Consequently, K.D.'s December 2006 report 
is inadequate for adjudication purposes.  In addition, the 
Board observes that the veteran was last afforded a VA 
examination in January 2004.  In light of the foregoing, the 
Board finds that a new examination is necessary to ascertain 
the level of severity of the veteran's PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran should be afforded an 
examination by a medical professional 
with appropriate expertise to determine 
the current severity and manifestations 
of his service-connected PTSD.  The 
claims folder must be made available to 
and be reviewed by the examiner, to 
include a review of K.D., LCSW's 
December 2006 medical report.  Any 
indicated studies should be performed. 

The examiner should identify all 
current manifestations of the service-
connected psychiatric disability.

The examiner should also provide an 
opinion concerning the current degree 
of social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  

2.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



